JOHN HANCOCK CAPITAL SERIES on behalf of John Hancock Classic Value Fund AMENDMENT TO INVESTMENT MANAGEMENT CONTRACT AMENDMENT made this 1st day of June, 2013 to the Investment Management Contract dated November 8, 2002, as amended (the “Agreement”), between John Hancock Capital Series, a Massachusetts business trust, on behalf of its series John Hancock Classic Value Fund (the “Fund”), and John Hancock Advisers, LLC, a Delaware limited liability company. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN SECTION 4 - COMPENSATION OF THE ADVISER Section 4 of the Agreement, “COMPENSATION OF THE ADVISER,” is hereby amended to reflect the following fee schedule for the Fund: Fund First $2.5 billion of Average Daily Net Assets Next $2.5 billion of Average Daily Net Assets Excess over $5 billion of Average Daily Net Assets John Hancock Classic Value Fund 0.750% 0.740% 0.730% 2. EFFECTIVE DATE This Amendment shall become effective as of date first mentioned above. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE AGREEMENT Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. 1 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. JOHN HANCOCK CAPITAL SERIES on behalf of John Hancock Classic Value Fund By: /s/ Hugh McHaffie Hugh McHaffie President JOHN HANCOCK ADVISERS, LLC By: /s/ Leo Zerilli Leo Zerilli Senior Vice President and Chief Investment Officer W:\JOHN HANCOCK FUNDS\18 JH Capital Series\05 JH Classic Value\01 Advisory Agreement\02 Amendments\2013_06_01 Section 4\2013_06_01 JHF_JHA_Classic Value_Investment Management_Amend.doc
